 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArco Electronics, Inc. and Precision Film Capacitors,Inc. and United Brotherhood of Industrial WorkersLocal 424 and District Lodge No. 15, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, Party to the Contract. Case 29-CA-5519March 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn October 27, 1978, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief, and the General Counselfiled limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.Stating in his Conclusions of Law 6 that Respon-dent Arco violated Section 8(a)(3) and () by discon-tinuing its profit-sharing plan, the AdministrativeLaw Judge states in his recommended remedy thatRespondents shall "reimburse all present and formeremployees for... any moneys which could have beendue present and former employees under the Arcoprofit sharing plan which was terminated in March of1977 in the same manner as if that plan had contin-ued to exist" and "that the profit plan shall be re-instituted as it existed prior to March of 1977." Intheir exceptions, both the General Counsel and Re-spondents maintain the profit-sharing plan's discon-tinuance was never raised an an issue during this pro-ceeding. We find merit in these exceptions.Neither the charge nor the complaint allege thatthe Respondent, Arco Electronics, Inc., Violated Sec-tion 8(a)(3) and () by discontinuing its profit-sharingplan. Nor was the issue litigated at the hearing. TheGeneral Counsel has never contended that Respon-dent Arco's discontinuance of the plan was unlawful.We therefore do not adopt the Administrative LawJudge's Conclusion of Law 6 and his recommendedremedy regarding the profit-sharing plan and shallmodify his recommended Order accordingly.I Absent exceptions, we adopt pro forma the Administrative Law Judge'sfinding that Supervisor Pepper's inquiry to employee Maggie Burton as toother employees who may have received subpenas was not unlawful.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondents, ArcoElectronics, Inc., Commack, New York, and Preci-sion Film Capacitors, Inc., Great Neck, New York,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraph 2(c) and reletter the followingparagraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute to DistrictLodge No. 15, International Association of Ma-chinists and Aerospace Workers.WE WILL NOT recognize and negotiate withDistrict Lodge No. 15 as the exclusive bargain-ing representative of our employees unless anduntil such labor organization is certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.WE WILL NOT enforce or give effect to our col-lective-bargaining agreement with District LodgeNo. 15 or any extension, renewal, or modifica-tion thereof or any superseding agreement; pro-vided that WE WILL NOT alter any wage increasesor other benefits put into effect as the result ofthese agreements.WE WILL NOT encourage membership in Dis-trict Lodge No. 15 by requiring employees tojoin the organization as a condition to obtainingemployment.WE WILL NOT threaten employees with loss oftheir employment if they do not become mem-bers of District Lodge No. 15.WE WILL NOT restrain or coerce employees inthe exercise of their rights to use the processes ofthe National Labor Relations Board by tellingthem they do not have to honor subpenas issuedby the Board.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.241 NLRB No. 30256 ARCO ELECTRONICS, INC.WE WILL withdraw and withhold all recogni-tion from District Lodge No. 15 as the exclusivebargaining representative of our employees un-less and until such labor organization is certifiedby the National Labor Relations Board as theexclusive representative of such employees.WE WILL reimburse all employees, former andpresent, for any dues and other moneys unlaw-fully exacted from them under our contracts withDistrict Lodge No. 15 together with interestthereon.ARCO ELECTRONICS, INC.PRECISION FILM CAPACITORS, INC.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge: Thismatter was heard in Brooklyn, New York, on April 24, 25,26, 27, and May 23, 1978. The complaint issued on October6, 1977, and is based on charges filed on March 22, 1977, byUnited Brotherhood of Industrial Workers Local 424, here-inafter referred to as Local 424 or the Charging Party. Thecomplaint alleges that Arco Electronics, Inc. and PrecisionFilm Capacitors, Inc.,, hereinafter referred to as Arco orPFC, or Respondents or the Company, violated Section8(a)(l), (2) and (3) of the National Labor Relations Act, asamended, herein referred to as the Act, by rendering unlaw-ful assistance to District Lodge No. 15, International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO,hereinafter referred to as Machinists; by threatening andcoercing employees; and by deducting dues for Machinistsfrom the wages of employees. Respondent, by its answer,denied the commission of any unfair labor practices and,further, by amendments to its answer allowed during thehearing, stated that its employees, through changes in cor-porate operations, constituted an accretion to a bargainingunit represented by Machinists.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. A brief was filedby Respondent and a memorandum of law by the GeneralCounsel. These have been carefully considered.Upon the entire record I make the following:FINDINGS OF FACTI. URISDICTIONThe complaint alleges, the answer admits, and I find thatRespondents are New York corporations with facilities atGreat Neck and Commack, on Long Island in the State ofNew York. During the past year Respondents have shippedfinished products valued in excess of $50,000 directly tocustomers outside the State of New York and have receivedgoods valued in excess of $50,000 directly from points out-i Precision Film Capacitors, Inc., known as PFC, was added as a Respon-dent by amendment to the complaint at the hearing.side the State of New York. I find that Respondents areemployers engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I find thatLocal 424 and Machinists are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Corporate BackgroundArco Electronics, Inc., has been in existence for about 40years, first in Brooklyn, then in Manhattan. About 1960 thecompany moved to facilities at 100 Community Drive,Great Neck, New York.' At the Great Neck location theCompany was engaged in the manufacture, distribution,and sale of electronic components called capacitors. Twodifferent types of capacitors were manufactured. One type,made of film or film-foil, was made by a department ofArco Electronics known as the "PFC" department (or divi-sion). The other type of capacitor, made of paper, wasmanufactured by the Arcolytics3department. A third de-partment of Arco at Great Neck is referred to only as the"Warehouse," but its exact function was not defined in therecord.On February 15, 1975, Respondent purchased a com-pany called Automatic Connector, Inc., herein referred toas Automatic, located at 400 Moreland Drive, Commack,New York, a distance of about 20 miles from Great Neckon Long Island. Automatic was engaged in the manufac-ture, distribution, and sale of electronic components knownas connectors.Early in 1976, the date is not certain, Arco, together withAutomatic, was taken over by a Swiss-based enterprise4known as ASUAG (or ASU a.g.).B. The Move to CommackFollowing its absorbtion of Arco and Automatic,ASUAG made a decision to consolidate the operations ofthese two companies in their entirety. The plan called forthe transfer of all of the Arco employees from Great Neckto Commack in at least three stages, first the warehouse wasto move in November of 1976, then the Arcolitics depart-ment in early December to be followed at an unspecifiedlater date by the PFC department.The decision to make the moves described above hadbeen made in August 1976. ASUAG's purposes were toimprove business operations, to provide a central location2 The findings throughout are drawn primarily on the undenied and credi-ble testimony of Respondent's director of personnel, Barbara DePaul. Hertestimony on the record of the instant case is supplemented by about 500pages of her testimony in Case 29-RC-3740 which was received withoutobjection as an exhibit in this case.3 Also referred to as "Arcolitics" in the record.There is no indication in the record as to whether ASUAG is a corpora-tion, a sole proprietorship, a partnership, or some other form of busineasassociation. Resolution of this issue is not, however, essential to this Deci-sion.257 )I(CISIONS OF NATIONAL LABOR RELATIONS BOARDfor all of the parent's electronics operations. and fbr bud-getary convenience.The task of coordinating all of the manifold aspects ofthis move was assigned to Mr. Robert B. Stitt. Vice Pres-ident and General Manager of Automatic. Stitt was to co-ordinate his work with Ray King, who was president ofArco in the late summer of' 1976. However, all changes inpolicies and procedures worked out between Stitt and Kinghad to be approved by the Swiss parent company. Duringthe late summer and fall of 1976 discussions took placebetween Stitt, King (who was removed as president of Arcoon October 30, and who was replaced by an acting pres-ident, Carl Meyer on November 9. 1976), Jean Walchli. thechief finance officer of ASUAG. a Mr. Rosenbaum (or Ro-senbloom), vice president in charge of sales and marketingfor Arco, and Barbara DePaul, who had been personnelmanager for Automatic since the fall of 1975. and who, onOctober 1, 1976, was also assigned as personnel director ofArco.The intention of these management people during thecourse of their discussions, insofar as those discussions con-cerned the employees of Arco and are relevant here, was tostandardize the employment policies and practices of' Auto-matic and Arco.A number of items affecting employees were discussed,including length of the workday, timing of' coffeebreaks andlunch periods, cleanup time and the processing and distri-bution of paychecks. The method of handling employeegrievances was also discussed, but no final determinationwas made at that time for resolution of this issue. The rea-son for this was the fact that while the employees of Arcowere not, and had never been, represented by any labororganization, the production and maintenance employeesof Automatic (and its predecessor, Plessey Connector Divi-sion, Inc.) were and had been for at least ten years repre-sented by District Lodge No. 15 of the International Asso-ciation of Machinists. Automatic's predecessor, Plessey,had entered into a collective-bargaining agreement effectiveon February 25, 1974, for a period of 3 years. The contract.as is customary, contained grievance procedures culminat-ing in final and binding arbitration. Thus there was a differ-ence in the methods available for the resolution of em-ployee grievances between the two companies. There wereother differences in wages, vacations, insurance, and otherbenefits. All of these differences were left by Stitt, King. andthe others to take care of themselves.The actual move began in the week befobre Thanksgiving1976 with the transfer of the Warehouse Division of Arcoto a location on the second floor, referred to as the mezza-nine, of Automatic's plant at Commack. The warehousemanager, Michael Gatta continued in charge but only threeof an undetermined number of rank-and-file employeeschose to accept the Company's offer of continuing employ-ment at Commack.'The Arcolytics Division moved in the week followingThanksgiving to a location on the main floor of Automat-ic's plant at Commack. Only one rank-and-file employeeelected to move to Commack but the supervisory teamI There are suggestions in he record of some dispute of the Company'sposition on these employees, as well as employees of the Arcolytic Division,but in the absence of contrary evidence the version of events described byBarbara DePaul is accepted.headed by Al Bennett moved and, as in the case of theWarehouse, continued the day-to-day supervision of the di-vision.At this point, of approximately 50 production and main-tenance employees employed by Arco in mid-November,four, as noted above, had followed the move to Commack.Fourteen to sixteen remained at Great Neck in the PFCDivision, and the remainder were permanently laid off. Toreplace the laid-off employees, the Company hired about 20new employees. None of the new employees had worked forAutomatic and the record shows that there was no inter-change of employees between any of the Arco divisions andAutomatic at or around the time of the move.6The final phase of the move was never completed, and itwas decided in December or January to leave the PFC Di-vision at Great Neck. Indeed, in March 1977, amid othercorporate changes, a new corporation, Precision Film Ca-pacitors, Inc., was created, and the personnel, machinery,and other assets of the former PFC Division were trans-ferred to the new corporation.' Also, in March 1977, Local424 sent a demand for recognition in a unit of all produc-tion and maintenance employees of Arco. Local 424 thenfiled the petition in Case 29-RC-3740.The creation of Precision Film Capacitors, Inc., was onlypart of a general corporate reorganization which took placeat the same time. A new parent corporation, ASU Indus-tries. Inc., was formed to direct all of ASUAG's electronicscompanies in the United States. A common board of direc-tors serves each company, ASU Industries, Inc., Arco, Au-tomatic, and Precision Film Capacitors, Inc. Some of theofficers. such as the fiscal officer, serve all of the companies,and in other offices different people occupy the positions.Glenn Omholt, for example, is president of ASU and Auto-matic while Reinhard O. Schlaefli is president of Arco. Bar-bara DePaul is director of personnel for all the companies.C. The Alleged Unfair Labor PracticesDuring the course of the discussions by management offi-cers in the fall of 1976 concerning the details of the movefrom Great Neck to Commack, there is evidence in thisrecord of at least one meeting, in November, between Bar-bara DePaul and Carl Meyer concerning the people whowould be involved in the move. DePaul and Meyer dis-cussed wages, timing, accommodations, and the integrationto be accomplished by the move. In the course of the meet-ing it was decided that the wage rates for Arco employeeswould remain as currently paid. Integration of the twogroups of employees at Arco and Automatic would only beeffected "in a general way," and no target date was set forany interchange of employees. While the evidence does notreveal that a decision was made to hire all new employeesto fill the ranks of the Arco divisions which were to move toCommack. the above discussion between DePaul and Mey-er implies, and the subsequent hiring of almost an entireI The only interchange occurred some time later and will be discussedbelow.I Apparently the employees were not notified of this change since theycontinued to be paid with checks bearing the name of Arco until early in1978. Marty Pepper, production manager for PFC, testified that he did notknow whether the new corporation was formed in 1977 or 1978.258 ARCO ELECTRONICS. IN(C.complement at Commack once the move was accomplisheddemonstrates, that such a decision was in fact made.There were other meetings or discussions at meetingsduring November and December dealing with employeesand involving Meyer, DePaul, and Stitt, but despite the sizeof this record8there is no evidence showing what decisionswere made by management affecting employees, includingthe vital question of who was going to represent the Arcoemployees after the move to Commack, or how those deci-sions were to be implemented. We are left, then, with thefacts as to what actually did happen after the move to drawthe inference that decisions had to be made, and these deci-sions were of the kind and nature reflected in the actionstaken.9Therefore, although the record is silent on a decision byArco to recognize Machinists as the collective-bargainingrepresentative of Arco employees, we have undenied testi-mony by Arco (PFC) employees Burton and Ijames that ameeting was held in the conference room at Great Necksome time in November.'°About 21 to 25 employees at-tended the meeting which was also attended by Meyer.Stitt, DePaul, and Marty Pepper. It is not clear who actu-ally presided at this meeting, nor does the record revealwho spoke to the assembled employees, telling them thatthey would have to join the Machinists Union or theywould lose their jobs." This is the first indication whichshows that a decision had previously been made by themanagement of Arco to recognize the Machinists as therepresentative of Arco employees. Further undenied andcredible testimony shows that Pepper called employees intohis office in December and January and told them theywould have to sign checkoff authorizations for the Machin-ists.Thereafter Arco entered into a memorandum of agree-ment dated December 3. 1976. incorporating the terms ofthe existing agreement between Automatic's predecessorand the Machinists (with a separate classification and wagescale section for Arco) to be effective to the expiration dateof the Automatic contract. There is no indication that therewere any negotiations leading up to the execution of thismemorandum or that any Arco employees were involved oreven consulted.Subsequently. Arco and Machinists entered into anagreement effective on February 25, 1977 (although it wasactually signed by the Company in May) and to last for a'Together with Barbara DePaul's testimony in Case 29 RC- 3740 whichextends for approximately 500 pages with some detours and diversions.I DePaul's testimony that she did not recall what specific directions shereceived from Meyer is not to say that such directions were not given andacted upon. It is more probable that management decisions were made with-out reference to or consultation with DePaul. Thus, she would be unaware ofthose decisions and, since no other employer witnesses were called. the rec-ord is silent as to those decisions.i0 Burton's testimony that the meeting took place in October is not consid-ered so significant as to affect my finding that she is a credible witness. All ofthe substantive details of the meeting as related by Burton are corroboratedby Ijames. and I find that the meeting was in November.II The fact that the author of the statement is not identified is not control-Iing since both Pepper and DePaul testified, and neither denied, at the No-vember meeting or in their record testimony. that the employees would haveto join the Union. They could not. of course, deny that Arco did execute amemorandum of agreement with Machinists in December incorporating theterms of an agreement, including a union shop provision. previously enteredinto with Automaticperiod of 3 v-ear. his contract is identical with a new con-tract contemporaneously entered into between Automaticand Machinists with the only differences, aside from thenames of the employers. being the wage scales and classifi-cation provisions.' The Arco contract was negotiated with-out any participation by Arco employees, by unknown per-sons, under unknown circumstances, at least as far as thisrecord goes.The new employees hired b Arco at Commack wererequired. at the time of employment, to fill out applicationsfor membership in Machinists, and to execute checkoffforms for union dues. Money for the payment of such duesand initiation fees was deducted from the wages of theCommack employees of Arco but, as stipulated by the par-ties, are being held by Respondent in escrow pending reso-lution of the issues in this proceeding. No dues were de-ducted from the wages of the employees who remained at(ireat Neck. As far as can be determined from this record,no Arco employees voluntarily became members of Ma-chinists."Prior to the move and the recognition of Machinists,Arco employees were covered by a company paid BlueC(ross Blue Shield Major Medical policy. Also providedwere a $5,000 life insurance policy on each employee and aprescription drug plan. The Blue Cross-Blue Shield plantogether with the prescription drug plan was discontinuedby Arco as of February 28. 1977, and, at that time, theCompany began making contributions on behalf of its em-ployees to the Machinists Health and Welfare Fund. TheMachinists' plan also provides Blue Cross-Blue Shield cov-erage. but the scope of coverage is not reflected in the rec-ord, nor is there an wayV available to me to compare thenew coverage with the old. The life insurance was contin-ued. even though Automatic employees received only$2,000 in life coverage under their old contract. There is noindication in the record as to whether Machinists' BlueCross plan includes provisions for prescription drugs.The complaint was amended at the hearing to includefurther allegations of violations of Section 8(a)(1) of theAct. The undenied and credible testimony of employeeMaggie Burton resveals that, prior to the opening of thehearing, on April 19, Marty Pepper asked her if she knewwhat other employees beside herself had been summonedby subpena to this proceeding. Then, on April 21, Peppertold Burton and Lena Ijames in the presence of anothersupervisor. Frances Storey, that employees did not have to"go to the NLRB" to testify. He pointed out that the em-ployees would only receive $20 as witness fees, rather thanthe day's pay they would earn it' they came to work. Otheremployees, upset at hearing about this, went to see Pepperand were told the same thing.'4I2 It is noted that emplosees of Arco. even those who had signed applica-tions for membership in Machinists and who had had dues deducted fromtheir wages, were noi allowed to otre at a union meeting called tor thepurpose of raiitsing these agreemenls' The parties stipulated that of 25 persons employed by Arco on Decem-her 3. 1976. I I had signed authorization cards for the Machinists. There is noevidence that ans of those II ever actually became a member of that Union.As a result of this Machinists sent a letter to Respondent on November 24,1976. claiming to refresent a. inajorit. ,f the C(ompany's employees." Pepper was called a. a w.itness b5 the General Counsel but he was notasked about these incidents lie was not called hby Respondent on its defenseto the charges.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The A ccretion IssueThe position of Respondent is that since December 3,1976, "the operations of Arco and Automatic have becomeso integrated that the employees of Arco, employed in theproduction and maintenance departments, have become avalid accretion to the recognized unit of Automatic produc-tion and maintenance employees at the Commack facility"represented by Machinists. This quotation taken from Re-spondent's brief' would indicate that what Respondent isclaiming is that the entire complement of Arco employees,those who remained at Great Neck as well as those whomoved to Commack constitute the claimed accretion. Thiswould be consistent with the stated position of the Com-pany during the hearing in Case 20-RC-3740 which tookplace in the spring of 1977.There are indications, however, that Respondent actuallyis taking the position that only those employees whoworked at Commack constitute an accretion to the Auto-matic unit. This thought derives from the amendment to theanswer which I allowed at the hearing and from citation inthe body of Respondent's brief of a series of factors affect-ing only those Arco employees who worked at Commack.In view of my findings and conclusions on the issue of ac-cretion, I find it unnecessary to resolve this seeming contra-diction.Respondent has pointed to a number of factors whichpoint toward an accretion of Arco employees to the Auto-matic unit and has cited numerous authorities in support ofits position. The General Counsel has likewise supplied mewith citations to cases which support his position that thereis no accretion in this case.The principal factors which appear in this record point-ing to the accomplishment of an accretion are:1. The physical closeness of the Arco and Automatic em-ployees at Commack.2. Centralized control of a number of corporate func-tions between ASU, Automatic, Arco, and PFC. BarbaraDePaul is the director of personnel for all the companies.The hiring function is centralized, although the divisionalmanagers for Arco also participate in the hiring process.Employee facilities at Commack, including the parking lot,reception areas, lockers, toilets, and the employee lunch-room are used by all employees. Support functions such asaccounting, mail and messenger service, purchasing, time-keeping, credit, tool crib, testing area, shipping area, secre-tarial staff, computers and telephone lines, all are shared byArco, Automatic, and, presumably ASU Industries, Inc.3. Integration of working conditions such as health andwelfare contributions, vacation benefits, holidays, and wageincreases, although these benefits did not coincide untilsome time after the move to Commack.4. The relative size of the units, approximately 195 em-ployees in the Automatic unit in October 1976, about 50 inthe 3 Arco operating divisions at the same time. Of theselatter 50 employees, only about 20 were left at the end ofNovember 1976.On the other hand there are significant factors whichmilitate against a finding of an accretion in this case. Theseare:I. The lack of interchange between production andmaintenance employees of Arco and Automatic. This wasprecluded by the insistence of Respondent on the mainte-nance of separate seniority lists for Arco and Automatic.Whether this insistence was self-generated, or was the resultof an accommodation with Machinists to preserve the in-tegrity of the existing seniority list at Automatic is not im-portant. What this did, however, was to prevent any realintegration of the work forces of Arco and Automaticwhether one considers the Arco employees at Great Neckor at Commack.Aside from some examples cited in Barbara DePaul's tes-timony of technical or maintenance employees doing workfobr Arco at Commack and Great Neck, mostly at Com-mack in connection with the physical aspects of the move,the only examples of interchange consisted of one instanceinvolving two employees of Automatic who were laid offand permitted to work temporarily for Arco at Commack.These two employees retained their seniority at Automatic,together with leave entitlement and other benefits, but werepaid at the lowest applicable rate and were not placed onthe Arco seniority list.2. The continuance of separate supervision after themove. While overall policy and direction of labor relationswere centralized from October on, the day-to-day supervi-sion remained unchanged down to the time of this hear-ing.'5The division managers together with line supervisorsremained the same, continuing to run the divisions and,where required, taking part in the hiring process and in thehandling of grievances.3. The execution of the memorandum of agreement onDecember 3, 1976, by Arco and Machinists specifically rec-ognized the continuing separate existence of a unit consist-ing only of Arco employees. Bearing in mind the fact that,at that time, the Company still intended to move the PFCDivision to Commack, the only proper inference which Ican draw is that despite its later protestations Respondentintended in December to maintain the Arco unit, all of it, asa separate and independent unit.4. The work performed by Automatic and Arco employ-ees was different.'6The companies manufactured differentproducts using different techniques and skills."In this, as in so many other areas of the law, the Boardhas propounded general guidelines applicable to the almostinfinite variety of factual variations which can occur in la-bor-management relations. In The Great Atlantic and Pa-cific Tea Company, 140 NLRB 1011, 1021 (1963), the Boardstated:15 There was testimony that the Arcolytics Division was dissolved in Feb-ruary 1978 and that a supervisor from that division was transferred to theBrazing Department of Automatic. There is no evidence as to the fate ofother Arcolytics employees and no testimony that they were transferred tothe payroll of Automatic.16 At one point Barbara DePaul testified that the work done by productionand maintenance employees of Arco and Automatic was "similar." This wasnot developed further except that she later testified that an "order picker" atArco performed functions similar to those performed by a "materials han-dler-stock room" at Automatic. No further comparisons were adduced so Iam left to view the classifications in the separate collective-bargaining agree-ments, which are quite different.17 Marty Pepper, the production manager for PFC, was called by GeneralCounsel and questioned extensively about the functions of PFC employees,the machinery and equipment used, and the skills required of employees.There was no similar testimony concerning Automatic, nor, for that matter,concerning the Arco Warehouse or Arcolytics Division.260 ARCO ELECTRONICS, INC.Whether or not a particular operation constitutes anaccretion or a separate unit turns, of course, on theentire congeries of facts in each case. In determiningthat a newly established facility or operation is an ac-cretion to an existing unit, the Board has given weightto a variety of factors, such as integration of the opera-tions; centralization of managerial and administrativecontrol; geographic proximity; similarity of workingconditions, skills, and functions; common control overlabor relations; collective-bargaining history; and in-terchangeability of employees. Obviously, cases inwhich all of these, or only these, positive accretion fac-tors are present are rare. For, the normal situationpresents a variety of elements, some militating towardand some against accretion, so that a balancing of fac-tors is necessary.In balancing the factors appearing in the record of thiscase I conclude that there is no accretion here either of thewhole complement of Arco employees or of the two divi-sions which moved to Commack.It obviously was Respondent's intent to integrate the op-erations totally. It accomplished integration and centraliza-tion at the managerial level, but left the administration andthe preexisting divisional table of organization unchanged.The supervisory staffs in the several divisions of Arco re-mained the same.It is true that the employees who worked at Commackwere in the closest geographic proximity to employees ofAutomatic; it is also true that Respondent treated all of theArco employees the same, under the December 3 memoran-dum of agreement or the February 24 contract.With respect to the similarity of working conditions, it istrue that Respondent made efforts to accomplish that, butthose efforts were made only after the move to Commackand after the alleged accretion took place. Even after themove, it was some months before the health and welfareplan was changed and other working conditions integrated.The salary schedules were never coordinated.There is no substantial evidence of similarity of workproduct, machinery, equipment, skills, or job functions. Therespective agreements between Machinists, Automatic, andArco, in fact show that the job titles of production employ-ees are quite different and describe jobs which are function-ally dissimilar. On these grounds I cannot find any similar-ity in the skills possessed by, and the functions performedby, employees of Arco and Automatic.Besides the geographic propinquity of Automatic andArco employees at Commack, the fact of common controlover labor relations along with the admitted coordinationof almost all support functions is the only factor tending toshow an accretion here. These two factors are outweighedin my opinion by the other, not only more numerous butmore significant, factors pointing in the other direction.The most significant of these other factors is that there isno substantial interchange of employees between the Auto-matic unit and employees of Arco. To be sure there was amessenger and a printer who performed functions for bothcompanies. There were a number of maintenance and tech-nical employees, some bargaining unit employees and somenot, who performed dual functions in the logistics of themove. And there were two employees temporarily assignedto Arco while on layoff from Automatic. But none of theseisolated and sporadic instances can counterbalance the factthat it was clearly Respondent's intent to keep these twogroups of employees contractually separate.Accordingly, I find that, on balance. none of the Arcoemployees, those who moved to Commack or were hiredthere after the move, or those who remained at Great Neck,constituted an accretion to the existing production andmaintenance unit of Automatic at Commack. The GreatAtlantic and Pacific Tea Company, supra; Masters-LakeSuccess, Inc., 124 NLRB 580 (1959), enfd. as modified 287F.2d 35 (2d Cir. 1961); Spartans Industries, Inc., 169 NLRB309 (1968): Worcester Stamped Metal Company, 146 NLRB1683 (1964): Aerojet-General Corporation, 185 NLRB 794(1970); American Cyanamid Company, 146 NLRB 1415(1964): Buhrke Industries, Inc., 209 NLRB 812 (1974).E. ConclusionsHaving made this determination concerning the allegedaccretion, I am constrained to find that Respondent actedunlawfully by extending recognition to Machinists whenthat Union did not represent a majority of the employees ofArco," there not being at that time a valid accretion ofArco employees into the unit represented by Machinists.International Ladies' Garment Workers' Union, AFL-CIO[Bernhard-Altmann Texas Corp.] v. N.L.R.B., 366 U.S. 731(1961).Further, by entering into successive agreements with Ma-chinists on December 3, 1976, and February 24, 1977 (theeffective date of an agreement actually executed in May of1977) which agreements included union shop provisions,Respondent has acted in violation of the law. Canteen Cor-poration, 202 NLRB 767 (1973).Pursuant to these agreements, which I find were unlawfulfrom their inception, Respondent proceeded to deduct peri-odic dues and initiation fees from those of its employeeswho worked at Commack. It is undenied that, although theunion security clauses in the collective-bargaining agree-ments are lawful, Barbara DePaul required applicants foremployment at Arco in Commack to sign union member-ship application forms and check off applications as a rou-tine portion of the hiring process. This also constitutes aviolation of the law. Western Building Maintenance Co., 162NLRB 778 (1967).The statements by Marty Pepper to employees at GreatNeck that they would have to join the Union or lose theirjobs and the statement made at the November assembly ofemployees at Great Neck that employees would be requiredto join the Union or lose their jobs are undenied by Re-spondent and constitute further violations of the rights ofemployees under the Act.'9it On May 5, 1976, the Regional Director for Region 29 issued a Decisionand Direction of Election among Arco's production and maintenance em-ployees at Great Neck in Case 29-RC-3281. In that decision the appropnateunit found was as follows: "Winders, capwinders. agers, lead operators, leadattachers, production stock workers, production stock clerks, order stockclerks, order clerks, bulk pickers, senior shippers, inventory clerks, printers,printers and receiving clerks, technicians, porters, model makers, electricalequipment engineers and production control clerks" with the customary ex-clusions. It is not necessary for me to confirm this as the appropriate unit ofArco employees, but nothing in the record before me would render this unitdetermination invalid.19 The rights of employees were violated by the statements, irrespective ofthe fact that the union-shop provisions were never enforced at Great Neck.261 I)DE(ISIONS OF NATIONAL LABOR RELATIONS BOARDPepper's statements to employees on April 21, 1977, thatemployees did not have to honor subpenas requiring themto attend the hearing in this proceeding interfered with therights of employees. Winn-Dixie Stores, Inc., 128 NLRB574, 579 (1960).I do not find that Pepper's inquiry to employee MaggieBurton on April 19, 1978, as to other employees who mayhave received subpenas violates the law. This questioningwould appear to me to comply with the standards estab-lished in Bourne Co. v. N. L. R.B., 332 F.2d 47 (2d Cir. 1964).Precision Film Capacitors. Inc., did not come into exis-tence until after all but the April 21. 1978, unfair laborpractices found here had occurred. owever, there is evi-dence that some provisions of the February 24, 1977, con-tract with Machinists are being enforced at the Company'sGreat Neck location. Further, Precision Film Capacitors,Inc., and Arco Electronics are in fact a single employer.They are constituent parts of the ASU., Inc.. operations,having common directors, some common officers, commoninterrelation of operations, administrative and manage-ment, together with centralized control of labor relations.Thus both corporations constitute parts of a single inte-grated enterprise for purposes of law. Radio & BroadcastTechnicians Local Union 1264, International Brotherhood ofElectrical Workers. AFL CIO v. Broadcast Service of Mo-hile, Inc., 380 U.S. 255 (1965).2°In these circumstances theremedial portions of this Decision and the Order recom-mended herein will apply, insofar as applicable in each in-stance, to each Respondent.IV. IIE REMNI)YHlaving found that Respondents have engaged in certainunfair labor practices I shall recommend an Order directingthem to cease and desist therefrom and to take certain affir-mative action designed to effectuate the policies of the Act.More particularly, having found that Respondents haveinterfered with, restrained, and coerced employees in theexercise of their right freely to select their own bargainingrepresentative in that Respondents unlawfully supported,assisted, and recognized District Lodge No. 15, Interna-tional Association of Machinists and Aerospace Workers,the Order I shall recommend will require Respondents tocease providing such unlawful support and assistance, andto withdraw and withhold all recognition from DistrictLodge No. 15 unless and until said District Lodge No. 15shall have been certified by the National Labor RelationsBoard as the exclusive bargaining representatives of Re-spondents' employees. The Order shall further direct Re-spondents to cease giving effect to the collective-bargainingagreement with District Lodge No. 15. or to any renewal,modification, or extension of such agreement. However,nothing in this Order shall authorize or require the with-drawal or elimination of any wage increases or other bene-fits, terms and conditions of employment which may havebeen established pursuant to such agreement.The Order shall also require Respondents to reimburseall present and former employees for all initiation fees,20 his finding is not, of course, determinative of the scope of an appropri-ate unit, and does not require that an employerwide unit be found as acorollary. Central New Mexrio Chapter. National Electrical C('onrators' ,4s-sociation. Inc., 152 NLRB 1604 (1965).dues, and other moneys which may have been exacted fromthem by, or on behalf of District Lodge No. 15 pursuant tothe aforesaid collective-bargaining agreements, togetherwith any moneys which would have been due present andformer employees under the Arco profit-sharing plan whichwas terminated in March 1977 in the same manner as ifthat plan had continued to exist. I shall further recommendthat the profit-sharing plan shall be reinstituted as it existedprior to March 1977. Interest on these sums of money is tobe computed in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977). See, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).2'CONct.USIoNS oF Lw1. Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. District Lodge No. 15 and United Brotherhood of In-dustrial Workers, Local 424 are labor organizations withinthe meaning of Section 2(5) of the Act.3. By recognizing District Lodge No. 15 as the exclusivebargaining representative of its employees at a time whensaid District Lodge did not represent an uncoerced majorityof such employees, Respondent Arco has violated Section8(a)(l) and (2) of the Act.4. By entering into and enforcing successive collective-bargaining agreements with District Lodge No. 15, Respon-dents have violated Section 8(a)(1) and (2) of the Act.5. By entering into said agreements which containedunion security clauses and by exacting the payment of initi-ation fees and dues payable to District Lodge No. 15 pursu-ant to such union security clauses Respondent Arco hasviolated Section 8(a)(1) and (3) of the Act.6. By discontinuing its profit-sharing plan RespondentArco has violated Section 8(a)(l) and (3) of the Act.7. By threatening its employees with loss of employmentif they did not become members of District Lodge No. 15,and by requiring new employees as a condition of employ-ment to sign membership applications and checkoff autho-rizations, Respondent Arco has violated Section 8(a)(1) and(3) of the Act.8. By restraining and coercing its employees in theirright to participate in proceedings before the National La-bor Relations Board, Respondent Precision Film Capaci-tors, Inc., has violated Section 8(a)(1) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER22Respondents Arco Electronics, Inc., and Precision FilmCapacitors, Inc., their officers, agents, successors, and as-signs, shall:21 In view of my finding that Arco and PFC constitute a single employer Iconclude that, despite the fact that not all the unfair labor practices arefound herein to have been committed by each, it will better effectuate thepolicies of the Act to prepare a single order and notice fr both Companies.22 In the event no exceptions are filed as provided by Sec. 102.46 of the262 ARCO ELECTRONICS, INC.I. Cease and desist from:(a) Assisting or contributing support to District LodgeNo. 15.(b) Recognizing and negotiating with District Lodge No.15 as the exclusive representative of their employees for thepurpose of collective bargaining unless and until such labororganization is certified by the Board as the exclusive repre-sentative of said employees pursuant to Section 9(c) of theAct.(c) Enforcing or giving effect to any collective-bargain-ing agreement with District Lodge No. 15, or any extension,renewal, or modification thereof, or any superseding agree-ment; provided, however, nothing in this Order shall autho-rize or require the withdrawal or elimination of any wageincrease or other benefits or terms and conditions of em-ployment which may have been established pursuant tosuch agreement.(d) Encouraging membership in District Lodge No. 15by conditioning employment membership in such organiza-tion except to the extent permitted by Section 8(a)(3) of theAct.(e) Coercing and restraining their employees by threat-ening such employees that they would lose their jobs if theydid not become members of District Lodge No. 15.(f) Coercing and restraining employees by telling themthey were not required to honor subpenas issued by theNational Labor Relations Board.(g) In any other manner interfering with, restraining, orcoercing their employees in the exercise of rights guaran-teed employees under Section 7 of the Act.2. Take the following affirmative action, which I find willeffectuate the policies of the Act:Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Withdraw and withhold all recognition from DistrictLodge No. 15 as the exclusive representative of their em-ployees, unless and until said labor organization has beenduly certified by the National Labor Relations Board as theexclusive representative of such employees.(b) Reimburse all present and former employees for allinitiation fees, dues, assessments, or any other moneyswhich may have been paid in favor of District Lodge No.15.(c) Reinstate the Arco profit-sharing plan and reimburseall present and former employees for all moneys whichwould have been paid by such plan from its dissolution inMarch 1977 until its reinstatement under the terms of thisOrder.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, any andall records necessary to analyze the amount of dues and anyother moneys to be repaid under the terms of this Order.(e) Post at their respective locations in Commack andGreat Neck, New York, copies of the attached noticemarked "Appendix."" Copies of said notice, on forms pro-vided by the Regional Director for Region 29 of the Na-tional Labor Relations Board, after being duly signed by arepresentative of each Respondent, shall be posted by Re-spondents immediately upon receipt thereof and shall bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsemployees are customarily posted. Reasonable steps shallbe taken by Respondents to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.23 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."263